                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 104:
 This document relates to:
                                                    SCOPE OF DR. ARBER’S TESTIMONY
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                    Dkt. No. 2934



       Dr. Weisenburger’s testimony did not open the door to a discussion of Mr. Hardeman’s

rate of BCL6 rearrangement. Dr. Weisenburger offered an opinion that Mr. Hardeman’s antiviral

treatment eliminated any gene rearrangements that might have been caused by hepatitis C. That

opinion only opens the door to a discussion of BCL6 if NHL caused by hepatitis C is uniquely

associated with BCL6 rearrangements. The papers Monsanto cites establish only that hepatitis C,

like numerous other risk factors, is capable of causing BCL6 mutations – not that it is uniquely

capable of doing so. Because Dr. Arber asserted in his reports that nothing about Mr. Hardeman’s

disease “suggest[s] a specific cause,” he cannot now connect Mr. Hardeman’s pathology results

to hepatitis C. If Dr. Arber were to testify that Mr. Hardeman’s genetic abnormalities suggest a

history of hepatitis C infection, there is an undue risk (and a very strong one) that the jury would

connect those abnormalities to NHL. This testimony is thus inadmissible both under Rule 403

and because it would be contrary to Dr. Arber’s reports.

       Of course, Dr. Arber is free to dispute Dr. Weisenburger’s testimony that any genetic

abnormalities from hepatitis C would have disappeared after Mr. Hardeman’s treatment. If Dr.

Arber has a study showing that abnormal cells do not die off once a virus has been cleared, he can
use that to rebut Dr. Weisenburger’s discussion of the Zuckerman article. And, in line with his

report, Dr. Arber can explain that Mr. Hardeman’s lengthy exposure to hepatitis C left him at risk

of developing NHL even after the virus had been successfully treated. But, because it would be

inconsistent with his reports and because it would not properly rebut anything that Dr.

Weisenburger stated in his testimony, Dr. Arber cannot point to the presence of BCL6

rearrangements to suggest that Mr. Hardeman has lingering genetic damage from hepatitis C.

       IT IS SO ORDERED.

Date: March 7, 2019                                          ___________________________
                                                             Honorable Vince Chhabria
                                                             United States District Court
